 
Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of May 11, 2016
(the “Effective Date”), by and among SPORT ENDURANCE, INC., a Nevada corporation
(the “Company”), and each purchaser identified and listed on Appendix I attached
hereto (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”).
 
RECITALS
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act (as defined herein) contained in Section 4(a)(2) thereof and/or
Regulation D thereunder, the Company desires to issue and sell to each
Purchaser, and each Purchaser, severally and not jointly, desires to purchase
from the Company, securities of the Company as more fully described in this
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
AGREEMENT
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions.  In addition to the words and terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the First Closing and Second Closing of the purchase and sale of
the Securities, as applicable, pursuant to Section 2.1.
 
“Closing Date” means the First Closing Date or Second Closing Date, as
applicable to each individual Purchaser, occurring on the Trading Day on which
all of the Transaction Documents have been executed and delivered by the
applicable parties thereto, and all conditions precedent to (i) the Purchasers’
obligations to pay the Subscription Amount and (ii) the Company’s obligations to
deliver the Securities to be issued and sold, in each case, have been satisfied
or waived.
 
 
EXHIBIT F

--------------------------------------------------------------------------------

 
 
“Collateral Agent”
means                                                              
 
“Commitment Shares” shall have the meaning ascribed to such term in Section
4.20(a).
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Nason, Yeager, Gerson, White & Lioce, P.A.
 
“Effectiveness Date” shall have the meaning ascribed to such term in Section
4.1(d).
 
“Escrow Agent” means Nason, Yeager, Gerson, White & Lioce, P.A.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(s).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, consultants, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose for services
rendered to the Company, or if there are no non-employee directors, by a
majority of the Board of Directors, (b) securities upon the exercise or exchange
of or conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the Effective Date, provided that such securities have
not been amended since the Effective Date to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities (other than in connection with stock splits or combinations)
or to extend the term of such securities, (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equityholders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities and, (d) securities issued to lenders which are
regularly engaged in the making of commercial loans evidenced by notes which are
not convertible into securities.
 
 
2

--------------------------------------------------------------------------------

 
 
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).
 
“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all U.S. and
foreign patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, brand names,
certification marks, trade dress, logos, trade names, domain names, assumed
names and corporate names, together with all colorable imitations thereof, and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all trade
secrets under applicable state laws and the common law and know-how (including
formulas,  techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (e) all computer software (including source
code, object code, diagrams, data and related documentation), and (f) all copies
and tangible embodiments of the foregoing (in whatever form or medium).
 
“Intellectual Property Agreement” has the meaning set forth in Section 3.1(p).
 
“ITAI” has the meaning set forth in Section 4.9.
 
“Knowledge” means the actual knowledge of a Person’s executive officers (as
defined in Rule 405 under the 1933 Act), after due inquiry.
 
“Lead Investor” means the party identified on Appendix I.
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Lock-up Agreement” means the Lock-up Agreement, in the form of Exhibit A,
restricting certain Affiliates’ disposition of Company securities.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).
 
“Notes” mean the 3.5% Original Issue Discount 10% Senior Secured Convertible
Promissory Notes issued to the Purchasers, in the form of Exhibit B attached
hereto.
 
“Note Conversion Price” means the conversion price set forth in the Notes,
subject to adjustment as provided in the Notes.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with the past custom and practice of the Company in the operation of its
business.
 
 
3

--------------------------------------------------------------------------------

 
 
“Participation Maximum” shall have the meaning ascribed to such term in Section
4.11(a).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Pledge Agreement” means the insider pledge agreement, in the form of Exhibit C
attached hereto.
 
“Pre-Notice” shall have the meaning ascribed to such term in Section 4.11(a).
 
“Pro Rata Portion” shall have the meaning ascribed to such term in Section
4.11(d).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.
 
“Redemption Closing” shall have the meaning ascribed to such term in Section
4.20(d).
 
“Redemption Notice” shall have the meaning ascribed to such term in Section
4.20(c).
 
“Redemption Period” shall have the meaning ascribed to such term in Section
4.20(b).
 
“Redemption Price” shall have the meaning ascribed to such term in Section
4.20(b).
 
“Redemption Right” shall have the meaning ascribed to such term in Section
4.20(b).
 
“Regulation FD” means Regulation FD promulgated by the SEC pursuant to the
Exchange Act, as such Regulation may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the SEC having
substantially the same purpose and effect as such Regulation.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Shares issuable upon conversion of the
Notes ignoring any exercise limits set forth therein.
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
 
4

--------------------------------------------------------------------------------

 
 
“Securities” means the Notes, the Shares, and the Commitment Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Security Agreement” means the security agreement, in the form of Exhibit D,
providing the Purchasers with a first lien on all of the assets of the Company
other than as provided in this Agreement.
 
“Shares” means the Common Stock issuable upon conversion of the Notes.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Notes purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds and as set
forth on Appendix A.
 
“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.11(a).
 
“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.11(a).
 
“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTCQB, or the OTCQX (or a
similar organization or agency succeeding to its functions of reporting prices).
 
“Transaction Documents” means this Agreement, the Notes, the Security Agreement,
the Pledge Agreement, the ITAI, the Lock-up Agreements, and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
“Transfer Agent” means Island Stock Transfer, the current transfer agent of the
Company, with a mailing address of 15500 Roosevelt Blvd, Suite 301, Clearwater,
FL 33760, and any successor transfer agent of the Company.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.12(b).
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if prices for the Common Stock are then reported on the OTC Pink
Marketplace maintained by the OTC Markets Group, Inc. (or any successors to any
of the foregoing), the volume weighted average price of the Common Stock on the
first such facility (or a similar organization or agency succeeding to its
functions of reporting prices), or (c) in all other cases, the fair market value
of a share of Common Stock as determined by the Board of Directors of the
Company.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing.
 
(a) Purchase and Sale.
 
(i) Purchase and Sale on First Closing Date. On the First Closing Date (as
defined below), subject to the terms and conditions set forth herein, the
Company agrees to sell, and each Purchaser, severally and not jointly, agrees to
purchase (i) that certain face value of 3.5% original issue discount Notes as
set forth next to such Purchaser’s name on Appendix I-A attached hereto (the
“Tranche A Notes”) for the purchase price set forth next to such Purchaser’s
name on Schedule I-A hereto, for an aggregate face value of US$336,787.00 of
Notes and a total purchase price of US$325,000.00 and (ii) the Commitment Shares
as set forth in Section 4.20 below, for no additional consideration.
 
(ii) Purchase and Sale on Second Closing Date. On the Second Closing Date (as
defined below), subject to the terms and conditions set forth herein, the
Company agrees to sell, and each Purchaser, severally and not jointly, agrees to
purchase (i) that certain face value of 3.5% original issue discount Notes as
set forth next to such Purchaser’s name on Appendix I-B attached hereto (the
“Tranche B Notes”) for the purchase price set forth next to such Purchaser’s
name on Appendix I-B hereto, for an aggregate face value of US$119,170.00 of
Notes and a total purchase price of US$115,000.00 and (ii) the Commitment Shares
as set forth in Section 4.20 below, for no additional consideration.
 
(b) Closing.
 
(i) First Closing. The closing of the purchase and sale of the Tranche A Notes
(the “First Closing”) shall take place at the offices of Company Counsel or such
other location as the parties shall mutually agree, or by transmission by
facsimile and/or overnight courier, immediately following the execution hereof,
or such later date or different location as the parties shall agree, but not
prior to the date that the conditions set forth in Section 2.2 and 2.3 have been
satisfied or waived by the appropriate party (the “First Closing Date”). At the
First Closing: (A) Each Purchaser shall deliver to the Escrow Agent, via wire
transfer immediately available funds equal to such Purchaser’s Subscription
Amount as set forth on the signature page hereto executed by such Purchaser and
as set forth on Appendix I-A; (B) the Company shall deliver to each Purchaser
its respective Tranche A Note and Commitment Shares pursuant to Section 2.2(a)
and in accordance with Appendix I-A; and (C) the Company and each Purchaser
shall deliver the other items set forth in Section 2.2 deliverable at the First
Closing.  If the First Closing is not held on or before May 12, 2016, the
Company shall cause the Escrow Agent to return all Subscription Amounts related
to the First Closing, without interest or deduction to each prospective
Purchaser.
 
(ii) Second Closing. The closing of the purchase and sale of the Tranche B Notes
(the “Second Closing”) shall take place at the offices of Company Counsel or
such other location as the parties shall mutually agree, or by transmission by
facsimile and/or overnight courier, immediately following the execution hereof,
or such later date or different location as the parties shall agree, but not
prior to the First Closing Date and not prior to the date that the conditions
set forth in Section 2.2 and 2.3 have been satisfied or waived by the
appropriate party (the “Second Closing Date”). At the Second Closing: (A) Each
Purchaser shall deliver to the Escrow Agent, via wire transfer immediately
available funds equal to such Purchaser’s Subscription Amount as set forth on
the signature page hereto executed by such Purchaser and as set forth on
Appendix I-B; (B) the Company shall deliver to each Purchaser its respective
Tranche B Note and Commitment Shares pursuant to Section 2.2(a) and in
accordance with Appendix I-B; and (C) the Company and each Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at the Second
Closing.  If the Second Closing is not held on or before May 16, 2016, the
Company shall cause the Escrow Agent to return all Subscription Amounts related
to the Second Closing, without interest or deduction to each prospective
Purchaser.
 
 
2.2 Deliveries.
 
(a) On or prior to the First Closing Date and the Second Closing Date, as
applicable, the Company shall deliver or cause to be delivered to each Purchaser
the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) a legal opinion of Company Counsel, substantially in the form of Exhibit E
attached hereto;
 
 
6

--------------------------------------------------------------------------------

 
 
(iii) a Note, convertible at the Note Conversion Price, registered in the name
of such Purchaser;
 
(iv) A copy of the fully executed Security Agreement providing the Purchasers
with a first lien on all of the assets of the Company;
 
(v) A copy of a fully executed Pledge Agreement pledging the outstanding common
stock and other equity instruments of the Company held by David Lelong;
 
(vi) Copies of a fully executed Lock-up Agreement, executed by the Company, the
Collateral Agent, and the shareholders listed on Schedule 2.2(a)(vi);
 
(vii) Certificates evidencing such Purchaser’s Commitment Shares;
 
(viii) a certificate evidencing the incorporation and good standing of the
Company in the State of Nevada issued by the Secretary of State of the State of
Nevada as of a date within ten (10) Business Days of the Effective Date; and
 
(ix) A copy of the ITAI, in a form reasonably acceptable to and previously
approved by the Lead Investor, that has been executed by the Company and the
Transfer Agent.
 
(b)  On or prior to the First Closing Date and Second Closing Date, as
applicable, each Purchaser shall deliver or cause to be delivered to the Company
the following:
 
(i) this Agreement duly executed by such Purchaser;
 
(ii) to the Company, such Purchaser’s Subscription Amount by wire transfer to
the Escrow Agent; and
 
(iii) the Lead Investor shall deliver the Security Agreement, Pledge Agreement,
and Lock-up Agreement as Collateral Agent for the benefit of the Purchasers.
 
2.3 Closing Conditions.
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met
 
(i) the accuracy in all material respects  (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) on the Closing Date of the representations and warranties of the
Purchasers contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);
 
(ii)  all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and
 
 
7

--------------------------------------------------------------------------------

 
 
(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
 
(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date
therein);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the Effective Date; and
 
(v) From the Effective Date to the Closing Date, trading in the Common Stock
shall not have been suspended by the SEC or the Company’s principal Trading
Market, and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. Except as modified by the
Schedules to this Agreement, the Company hereby makes the following
representations and warranties to each Purchaser:
 
(a) Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth in the SEC Reports.  The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities.  If
the Company has no subsidiaries, all other references to the Subsidiaries or any
of them in the Transaction Documents shall be disregarded.  The Subsidiaries are
listed on Schedule 3.1(a).
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(d) No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary,
 
 
9

--------------------------------------------------------------------------------

 
 
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(e) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.4 of this Agreement, (ii)
application(s) to each applicable Trading Market for the listing of the Shares
for trading thereon in the time and manner required thereby, (iii) filings
necessary to perfect the Liens in favor of the Purchasers under the Security
Agreement, and (iv) such filings as are required to be made under applicable
state securities laws (collectively, the “Required Approvals”).
 
(f) Issuance of the Securities.  The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company.  The Shares, when issued upon conversion of
the Notes, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company.  The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock issuable pursuant to
the Notes equal to the amount set forth in Section 4.9.
 
(g) Capitalization.  The capitalization of the Company is as set forth in the
SEC Reports.  The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act.  No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction
Documents.  Except as a result of the purchase and sale of the Securities or as
set forth on Schedule 3.1(g), there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock or the capital stock of any Subsidiary,
or contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to issue additional shares of Common
Stock or Common Stock
 
 
10

--------------------------------------------------------------------------------

 
 
Equivalents or capital stock of any Subsidiary. The issuance and sale of the
Securities will not obligate the Company or any Subsidiary to issue shares of
Common Stock or other securities to any Person (other than the Purchasers) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities.
There are no outstanding securities or instruments of the Company or any
Subsidiary that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to redeem a security of the Company or
such Subsidiary. The Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the Knowledge of the Company, between or among any of
the Company’s stockholders.
 
(h) SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the Effective Date
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements included within the SEC
Reports, except
 
 
11

--------------------------------------------------------------------------------

 
 
as specifically disclosed in a subsequent SEC Report filed prior to the date
hereof, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the Ordinary Course of
Business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the SEC, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans,
(vi) the Company has not sold, leased, transferred, or assigned any of its
assets, tangible or intangible, other than in the Ordinary Course of Business
and except for any pre-closing distribution, (vii) the Company has not entered
into any material agreement, contract, lease, or license (or series of related
agreements, contracts, leases, and licenses) involving more than $25,000 and
outside the Ordinary Course of Business, (viii) no party (including the Company)
has accelerated, terminated, modified, or cancelled any agreement, contract,
lease, or license (or series of related agreements, contracts, leases, and
licenses) involving more than $25,000 to which the Company is a party or by
which any of them is bound, (xi) the Company has not imposed or allowed to occur
any Lien upon any of its material assets, tangible or intangible other than in
the Ordinary Course of Business, (x) the Company has not made any capital
expenditure (or series of related capital expenditures) involving more than
$25,000 and outside the Ordinary Course of Business, (xi) the Company has not
made any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans, and acquisitions) involving more than $25,000 and outside
the Ordinary Course of Business, (xii) the Company has not issued any note,
bond, or other debt security or created, incurred, assumed, or guaranteed any
indebtedness for borrowed money or capitalized lease obligation either involving
more than $25,000 singly or in the aggregate, (xiii) the Company has not delayed
or postponed the payment of accounts payable and other liabilities outside the
Ordinary Course of Business, (xiv) the Company has not cancelled, compromised,
waived, or released any right or claim (or series of related rights and claims)
both involving more than $25,000 and outside the Ordinary Course of Business,
(xv) the Company has not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property
other than in the Ordinary Course of Business, (xvi) there has been no change
made or authorized in the articles of incorporation or bylaws of the Company,
(xvii) the Company has not issued, sold, or otherwise disposed of any Common
Stock or other securities, or granted any options, warrants, or other rights to
purchase or obtain (including upon conversion, exchange, or exercise), (xviii)
the Company has not experienced any damage, destruction, or loss (whether or not
covered by insurance) to its material property other than in the Ordinary Course
of Business, (xix) the Company has not made any loan to, or entered into any
other transaction with, any of its directors, officers, or employees outside the
Ordinary Course of Business, (xx) the Company has not entered into or terminated
any employment contract or collective bargaining agreement, written or oral, or
modified the terms of any existing such contract or agreement with any
significant employees other than in the Ordinary Course of
 
 
12

--------------------------------------------------------------------------------

 
 
Business, (xxi) the Company has not granted any increase in the base
compensation of any of its directors, officers, and employees outside the
Ordinary Course of Business, (xxii) the Company has not adopted, amended,
modified, or terminated any bonus, profit sharing, incentive, severance, or
other plan, contract, or commitment for the benefit of any of its directors,
officers, and employees (or taken any such action with respect to any other
employee benefit plan) other than in the Ordinary Course of Business, (xxiii)
the Company has not made any other material change in employment terms for any
of its directors, officers, or employees outside the Ordinary Course of
Business, (xxiv) the Company has not made or pledged to make any material
charitable or other capital contribution outside the Ordinary Course of
Business, (xxv) there has not been any other occurrence, event, incident,
action, failure to act, or transaction outside the Ordinary Course of Business
involving the Company, (xxvi) the Company has not discharged a material
liability or security interest outside the Ordinary Course of Business, (xxvii)
the Company has not disclosed any Confidential Information without a
non-disclosure agreement, and (xxviii) no customer or supplier has terminated
any agreement of given notice that it may or will cease to do any business or do
less business with the Company. The Company does not have pending before the SEC
any request for confidential treatment of information.  Except for the issuance
of the Securities contemplated by this Agreement or as set forth on Schedule
3.1(i), no event, liability, fact, circumstance, occurrence or development has
occurred or exists or is reasonably expected to occur or exist with respect to
the Company or its Subsidiaries or their respective businesses, prospects,
properties, operations, assets or financial condition that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.
 
(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the issuance of the Securities or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a claim in excess of
$25,000.  Neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been or in the last ten years the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty, except for Actions which will not
have a Material Adverse Effect.  There has not been, and to the Knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company, except for Actions which will not have a Material Adverse Effect.  The
SEC has not issued any stop order or other order suspending the effectiveness of
any registration statement filed by the Company or any Subsidiary under the
Exchange Act or the Securities Act.
 
 
13

--------------------------------------------------------------------------------

 
 
(k) Labor Relations.  No labor dispute exists or, to the Knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s or its Subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  To the Knowledge of the Company, no effort is
underway to unionize or organize the employees of the Company or any Subsidiary.
To the Knowledge of the Company, no executive officer of the Company or any
Subsidiary, is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing
matters.  The Company and its Subsidiaries are in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
There is no workmen’s compensation liability matter, employment-related charge,
complaint, grievance, investigation, inquiry or obligation of any kind pending,
or to the Company’s Knowledge, threatened, relating to an alleged violation or
breach by the Company or its Subsidiaries of any law, regulation or contract
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(l) Compliance.  Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
(m) Environmental Laws.  The Company and its Subsidiaries (i) are in compliance
with all federal, state, local and foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
 
14

--------------------------------------------------------------------------------

 
 
(n) Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(o) Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and, the payment of which is neither delinquent
nor subject to penalties.  To their Knowledge, any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance.
 
(p) Intellectual Property.
 
(i) To its Knowledge, the Company owns or possesses or has the right to use
pursuant to a valid and enforceable written license, sublicense, agreement, or
permission all Intellectual Property necessary for the operation of the business
of the Company as presently conducted.  The Company has provided the Purchaser a
true and complete copy of each such written license, sublicense, agreement or
permission.
 
(ii) To its Knowledge, the Intellectual Property does not interfere with,
infringe upon, misappropriate, or otherwise come into conflict with, any
Intellectual Property rights of third parties.  The Company has not received any
charge, complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or conflict (including any claim that the
Company must license or refrain from using any Intellectual Property rights of
any third party). To the Knowledge of the Company, no third party has interfered
with, infringed upon, misappropriated, or otherwise come into conflict with, any
Intellectual Property rights of the Company.
 
 
15

--------------------------------------------------------------------------------

 
 
(iii) The Company has no pending patent applications or applications for
registration that either entity has made with respect to any Intellectual
Property.  Schedule 3.1(p) identifies each license, sublicense, agreement, or
other permission that the Company has granted to any third party with respect to
any of such Intellectual Property (together with any exceptions).  The Company
has delivered to the Purchaser correct and complete copies of all such licenses,
sublicenses, agreements, and permissions (as amended to date) (“Intellectual
Property Agreements”).  Schedule 3.1(p) also identifies each registered and
unregistered trademark, service mark, trade name, corporate name, URLs or
Internet domain name used by the Company in connection with its business and
which is not licensed from a third party. With respect to each item of
Intellectual Property required to be identified in Schedule 3.1(p):
 
(A)  
The Company owns and possesses all right, title, and interest in and to the
item, free and clear of any Lien, license, or other restriction or limitation
regarding use or disclosure;

 
(B)  
The item is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge;

 
(C)  
No Action, claim, or demand is pending or, to the Knowledge of the Company, is
threatened that challenges the legality, validity, enforceability, use, or
ownership by the Company; and

 
(D)  
The Company has not agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item.

 
(iv) Schedule 3.1(p)(iv) identifies each item of Intellectual Property that any
third party owns and that the Company uses pursuant to license, sublicense,
agreement, or permission, excluding off-the-shelf software purchased or licensed
by the Company.  The Company has delivered to the Purchaser correct and complete
copies of all such licenses, sublicenses, agreements, and permissions (each as
amended to date) (each, a “Licensed Intellectual Property Agreement”). With
respect to each Licensed Intellectual Property Agreement:
 
(A)  
The Licensed Intellectual Property Agreement is legal, valid, binding,
enforceable, and in full force and effect;

 
(B)  
No party to the Licensed Intellectual Property Agreement is in breach or
default, and no event has occurred that with notice or lapse of time would
constitute a breach or default or permit termination, modification, or
acceleration thereunder, which as to any such breach, default or event could
have a Material Adverse Effect on the Company;

 
 
16

--------------------------------------------------------------------------------

 
 
(C)  
No party to such Licensed Intellectual Property Agreement has repudiated any
provision thereof;

 
(D)  
Except as set forth in such Licensed Intellectual Property Agreement, the
Company has not received written or verbal notice or otherwise has Knowledge
that the underlying item of Intellectual Property is subject to any outstanding
injunction, judgment, order, decree, ruling, or charge; and

 
(E)  
Except as set forth on Schedule 3.1(p)(iv), the Company has not granted any
sublicense or similar right with respect to the license, sublicense, agreement,
or permission.

 
(v) The Company has complied with and is presently in compliance with all
foreign, federal, state, local, governmental (including, but not limited to, the
Federal Trade Commission and State Attorneys General), administrative, or
regulatory laws, regulations, guidelines, and rules applicable to any personal
identifiable information, except for non-compliance which will not have a
Material Adverse Effect..
 
(vi) Each Person who participated in the creation, conception, invention or
development of the Intellectual Property currently used in the business of the
Company (each, a “Developer”) which is not licensed from third parties has
executed one or more agreements containing industry standard confidentiality,
work for hire and assignment provisions, whereby the Developer has assigned to
the Company all copyrights, patent rights, Intellectual Property rights and
other rights in the Intellectual Property, including all rights in the
Intellectual Property that existed prior to the assignment of rights by such
Person to the Company.  The Company has provided to the Purchaser copies of any
such agreements and assignments from each such Developer.
 
(vii) Each Developer has signed a perpetual non-disclosure agreement with the
Company.  The Company has provided, or will provide prior to Closing, to the
Purchaser copies any such non-disclosure agreements from each such Person, if
any.
 
(q) Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged.  Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
(r) Transactions With Affiliates and Employees.  None of the officers or
directors of the Company or any Subsidiary and, to the Knowledge of the Company,
none of the employees of the Company or any Subsidiary is presently a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the Knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company.
 
 
17

--------------------------------------------------------------------------------

 
 
(s) Sarbanes-Oxley; Internal Accounting Controls.  The Company and the
Subsidiaries are not in compliance with any and all applicable requirements of
the Sarbanes-Oxley Act of 2002 that are effective as of the Effective Date, and
any and all applicable rules and regulations promulgated by the SEC thereunder
that are effective as of the Effective Date and as of the Closing Date. The
Company and the Subsidiaries do not maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
not established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the SEC’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the internal control over financial reporting (as
such term is defined in the Exchange Act) of the Company and its Subsidiaries
that have materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting of the Company and its Subsidiaries.
 
(t) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents.
 
 
18

--------------------------------------------------------------------------------

 
 
(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(v) Registration Rights.  No Person has any right to cause the Company or any
Subsidiary to effect the registration under the Securities Act of any securities
of the Company or any Subsidiary except as disclosed on Schedule 3.1(v).
 
(w) Listing and Maintenance Requirements.  The Company has not, in the 12 months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements. The Common Stock is currently eligible for electronic
transfer through the Depository Trust Company or another established clearing
corporation and the Company is current in payment of the fees to the Depository
Trust Company (or such other established clearing corporation) in connection
with such electronic transfer.
 
(x) Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.
 
(y) Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the SEC Reports.   The Company understands and confirms
that the Purchasers will rely on the foregoing representation in effecting
transactions in securities of the Company.  All of the disclosure furnished by
or on behalf of the Company to the Purchasers regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading.  The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.
 
 
19

--------------------------------------------------------------------------------

 
 
(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.
 
(aa) Solvency.  Based on the consolidated financial condition of the Company as
of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder,  the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, The Company does not intend to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be payable on or in respect of its debt).  The Company has no Knowledge of any
facts or circumstances which lead it to believe that it will file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction within one year from the Effective Date.  The SEC Reports set forth
as of the Effective Date all outstanding secured and unsecured Indebtedness of
the Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments.  For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $25,000 (other than
trade accounts payable incurred in the Ordinary Course of Business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the Ordinary Course of Business; and (z) the present
value of any lease payments in excess of $10,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
 
(bb) Tax Status.  Except for matters that would not, individually or in the
aggregate, exceed $25,000, the Company and its Subsidiaries each (i) has made or
filed all United States federal, state and local income and all foreign income
and franchise tax returns, reports and declarations required by any jurisdiction
to which it is subject, (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations and (iii) has set aside on its
books provision reasonably adequate for the payment of all material taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in excess of $25,000 claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company or of any
Subsidiary do not have any knowledge for any such claim.
 
 
20

--------------------------------------------------------------------------------

 
 
(cc) Foreign Corrupt Practices.  Neither the Company nor any Subsidiary, nor to
the Knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated any provision of the FCPA.
 
(dd) Accountants.  The Company’s accounting firm is set forth in the SEC
Reports.  To the Knowledge and belief of the Company, such accounting firm (i)
is a registered public accounting firm as required by the Exchange Act and (ii)
shall express its opinion with respect to the financial statements to be
included in the Company’s Annual Report for the fiscal year ending August 31,
2016.
 
(ee) Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities.  The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
(ff) Acknowledgement Regarding Purchaser’s Trading Activity.  Notwithstanding
anything in this Agreement or elsewhere to the contrary (except for Sections
3.2(f) and 4.14 hereof), it is understood and acknowledged by the Company that:
(i) none of the Purchasers has been asked by the Company to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) each Purchaser shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.  The Company further understands
and acknowledges that (y) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
 
21

--------------------------------------------------------------------------------

 
 
(gg) Regulation M Compliance.  The Company has not, and to its Knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
 
(hh) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Commitment Shares or Notes to the
Purchasers as contemplated hereby.
 
(ii) No General Solicitation.  Neither the Company nor to its Knowledge any
person acting on behalf of the Company has offered or sold any of the Securities
by any form of general solicitation or general advertising.  The Company has
offered the Securities for sale only to the Purchasers and certain other
“accredited investors” within the meaning of Rule 501 under the Securities Act.
 
(jj) No Disqualification Events.  With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506(b) under the Securities Act, none of
the Company, any of its predecessors, any affiliated issuer, any director,
executive officer, other officer of the Company participating in the offering
hereunder, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”). The Company has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the
Purchasers a copy of any disclosures provided thereunder.
 
(kk) Notice of Disqualification Events. The Company will notify the Purchasers
in writing, prior to the Closing Date of (i) any Disqualification Event relating
to any Issuer Covered Person and (ii) any event that would, with the passage of
time, reasonably be expected to become a Disqualification Event relating to any
Issuer Covered Person, in each case of which it is aware.
 
 
22

--------------------------------------------------------------------------------

 
 
(ll) Office of Foreign Assets Control.  Neither the Company nor any Subsidiary
nor, to the Company’s Knowledge, any director, officer, agent, employee or
affiliate of the Company  or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).
 
(mm) U.S. Real Property Holding Corporation.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.
 
(nn) Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(oo) Money Laundering.  The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Action or Proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any Subsidiary with respect to the Money Laundering Laws is pending or, to
the Knowledge of the Company or any Subsidiary, threatened.
 
(pp) Contracts. Schedule 3.1(pp) lists the following contracts and other
agreements to which the Company is a party which are still in effect:
 
(i) any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of $25,000
per annum;
 
(ii) any agreement (or group of related agreements) for the purchase or sale of
raw materials, commodities, supplies, products, or other personal property, or
for the furnishing or receipt of services, the performance of which will extend
over a period of more than one year, result in a material loss to the Company,
or involve consideration in excess of $25,000;
 
(iii) any agreement concerning a partnership or joint venture;
 
 
23

--------------------------------------------------------------------------------

 
 
(iv) any material agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, in excess of $25,000 or under which it has
imposed a security interest on any of its assets, tangible or intangible;
 
(v) any agreement concerning confidentiality or noncompetition other than with
customers, clients and vendors in the Ordinary Course of Business;
 
(vi) any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other material plan or arrangement for the
benefit of its current or former directors, officers, and employees;
 
(vii) any collective bargaining agreement;
 
(viii) any agreement other than on an employment-at-will basis for the
employment of any individual on a full-time, part-time, consulting, or other
basis or providing severance benefits;
 
(ix) any agreement under which it has advanced or loaned any amount to any of
its directors, officers, and employees outside the Ordinary Course of Business
as of the Closing;
 
(x) any agreement under which the consequences of a default or termination may
have a Material Adverse Effect on the Company; or
 
(xi) any other agreement (or group of related agreements) the performance of
which involves consideration in excess of $25,000.
 
The Company has delivered to the Lead Investor a correct and complete copy of
each written agreement listed in Schedule 3.1(pp). With respect to each such
agreement: (A) to the Company’s Knowledge, the agreement is legal, valid,
binding, enforceable, and in full force and effect in all material respects; (B)
the Company has not received written notice from the counterparty that it is in
breach or default; and (C) to the Company’s Knowledge, no party has repudiated
any provision of the agreement.
 
(qq) Real Property. The Company does not own any real property. Schedule 3.1(qq)
lists all real property leased or subleased to the Company. The Company has
delivered to the Lead Investor correct and complete copies of the leases and
subleases listed in Schedule 3.1(qq). With respect to each lease and sublease
listed in Schedule 3.1(qq), except as otherwise stated therein:
 
(i) to the Company’s Knowledge, the lease or sublease is legal, valid, binding,
enforceable, and in full force and effect in all material respects;
 
(ii) to the Knowledge of the Company, no party to the lease or sublease is in
material breach or material default; and
 
 
24

--------------------------------------------------------------------------------

 
 
(iii) to the Knowledge of the Company, no party to the lease or sublease has
repudiated any material provision thereof.
 
(rr) Guaranties. The Company is not a guarantor or otherwise is liable for any
liability or obligation (including indebtedness) of any other Person.
 
(ss) Shell Company Status. The Company is not currently, but previously was, an
issuer identified in Rule 144(i)(1) under the Securities Act.
 
(tt) Preferred Stock.  As of the Effective Date, the only authorized and
outstanding shares of preferred stock of the Company are its Series A Preferred
stock consisting of 1,000 shares issued to Wellington Mannor Holdings (“WMH”).
Such shares are convertible into no more than 3,000 shares of Common Stock.
Neither WMH nor its beneficial owners are officers, directors or Affiliates of
the Company.
 
(uu) Statements Not False or Misleading. No representation or warranty given as
of the Effective Date by the Company contained in this Agreement or any Schedule
attached hereto or any statement in any document, certificate or other
instrument furnished or to be furnished by the Company to the Investors pursuant
hereto or within or in connection with any Transaction Document taken as a
whole, contains or will (as of the time so furnished) contain any untrue
statement of a material fact, or omits or will (as of the time so furnished)
omit to state any material fact which is necessary in order to make the
statements contained therein not misleading.
 
3.2 Representations and Warranties of the Purchasers.  Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the
Effective Date and as of its applicable Closing Date to the Company as follows
(unless as of a specific date therein):
 
(a) Organization; Authority.  Such Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser.  Each Transaction Document to
which it is a party has been duly executed by such Purchaser, and when delivered
by such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
 
25

--------------------------------------------------------------------------------

 
 
(b) Understandings or Arrangements.  Such Purchaser is acquiring the Securities
as principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities (this representation and warranty not limiting
such Purchaser’s right to sell the Securities in compliance with applicable
federal and state securities laws).  Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business. Such Purchaser understands
that the Securities are “restricted securities” and have not been registered
under the Securities Act or any applicable state securities law and is acquiring
such Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell such Securities in compliance with applicable
federal and state securities laws).
 
(c) Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and as of the Effective Date it is, an accredited investor within the
meaning of Rule 501 under the Securities Act.
 
(d) Experience of Such Purchaser.  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.
 
(e) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded, subject to
Regulation FD, (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.  Such Purchaser acknowledges and agrees that neither the Company nor
anyone else has provided such Purchaser with any information or advice with
respect to the Securities nor is such information or advice necessary or
desired. 
 
 
26

--------------------------------------------------------------------------------

 
 
(f) Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof.  Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement.  Other than to other Persons party to this
Agreement or to such Purchaser’s representatives, including, without limitation,
its officers, directors, partners, legal and other advisors, employees, agents
and Affiliates, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Removal of Legends.
 
(a) The Shares and Commitment Shares may only be disposed of in compliance with
state and federal securities laws.  In connection with any transfer of
Commitment Shares or Shares other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(b), the Company at its
sole cost may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred securities under the Securities Act.
 
(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Shares or Commitment Shares in the
following form:
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
27

--------------------------------------------------------------------------------

 
 
(c) The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares or Commitment Shares
to a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act and who agrees to be bound by the provisions of
this Agreement and, if required under the terms of such arrangement, such
Purchaser may transfer pledged or secured Shares or Commitment Shares to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Shares and Commitment Shares may reasonably request
in connection with a pledge or transfer of the Shares or Commitment Shares.
 
(d) Certificates evidencing the Shares and the Commitment Shares shall not
contain any legend (including the legend set forth in Section 4.1(b) hereof):
(i) while a registration statement covering the resale of such security is
effective under the Securities Act, (ii) following any sale of such Shares or
Commitment Shares pursuant to Rule 144, or (iii) if such legend is not required
under applicable requirements of the Securities Act (including Section 4(a)(1),
Section 4(a)(7), judicial interpretations and pronouncements issued by the staff
of the SEC) (the “Effectiveness Date”). The Company shall, at its expense, cause
its counsel to issue a legal opinion to the Transfer Agent promptly after the
Effectiveness Date if required by the Transfer Agent to effect the removal of
the legend hereunder.  If all or any portion of a Note is converted at a time
when there is an effective registration statement to cover the resale of the
Shares, or if such Shares or any Commitment Shares may be sold under Rule 144
and the Company is then in compliance with the current public information
required under Rule 144, or if the Shares or Commitment Shares may be sold under
Rule 144 without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Shares or
Commitment Shares and without volume or manner-of-sale restrictions or if such
legend is not otherwise required under applicable requirements of the Securities
Act (including Section 4(a)(1), judicial interpretations and pronouncements
issued by the staff of the SEC) then such Shares or Commitment Shares shall be
issued or reissued free of all legends.  The Company agrees that following the
Effectiveness Date or at such time as such legend is no longer required under
this Section 4.1(c), it will, no later than three (3) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent of a certificate
representing restricted Shares or Commitment Shares, as applicable, issued with
a restrictive legend (such third Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such Shares or Commitment Shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1.  Certificates for Shares or Commitment Shares subject
to legend removal hereunder shall be transmitted by the Transfer Agent to the
Purchaser by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company system as directed by such Purchaser. In the event that
the Company does not cause to be delivered any legal opinions to effect the
foregoing, or as required by its Transfer Agent, to effect the removal of
restrictive legends within three (3) days of the request to do so by any
Purchaser, such Purchaser may provide an opinion prepared by its counsel to such
effect, at the sole cost of the Company.
 
 
28

--------------------------------------------------------------------------------

 
 
(e) In addition to such Purchaser’s other available remedies, (i) the Company
shall pay to a Purchaser, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of per share purchase price and exercise price,
respectively, of Shares and Commitment Shares (based on the VWAP of the Common
Stock on the date such Shares and/or Commitment Shares are submitted to the
Transfer Agent) delivered for removal of the restrictive legend and subject to
Section 4.1(c), $10 per Trading Day for each Trading Day after the Legend
Removal Date (increasing to $20 per Trading Day after the 10th Trading Day)
until such certificate is delivered without a legend.  Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Company’s failure
to deliver certificates representing any Securities as required by the
Transaction Documents, and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief, and (ii) if after the
Legend Removal Date such Purchaser purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of all or any portion of the number of shares of Common Stock, or a
sale of a number of shares of Common Stock equal to all or any portion of the
number of shares of Common Stock that such Purchaser anticipated receiving from
the Company without any restrictive legend, then, the Company shall pay to such
Purchaser, in cash, an amount equal to the excess of such Purchaser’s total
purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (including
brokerage commissions and other out-of-pocket expenses, if any) over the product
of (A) such number of Shares or Commitment Shares that the Company was required
to deliver to such Purchaser by the Legend Removal Date multiplied by (B) the
lowest closing sale price of the Common Stock on any Trading Day during the
period commencing on the date of the delivery by such Purchaser to the Company
of the applicable Shares or Commitment Shares (as the case may be) and ending on
the date of such delivery and payment under this Section 4.1(d).
 
(f)  In the event a Purchaser shall request delivery of unlegended shares as
described in this Section 4.1 and the Company is required to deliver such
unlegended shares, (i) the Company shall pay all fees and expenses associated
with or required by the legend removal and/or transfer including but not limited
to legal fees, transfer agent fees and overnight delivery charges and pay
clearing firm charges in connection with the legend removal; and (ii) the
Company may not refuse to deliver unlegended shares based on any claim that such
Purchaser or anyone associated or affiliated with such Purchaser has not
complied with Purchaser’s obligations under the Transaction Documents, or for
any other reason, unless, an injunction or temporary restraining order from a
court, on notice, restraining and or enjoining delivery of such unlegended
shares shall have been sought and obtained by the Company and the Company has
posted a surety bond for the benefit of such Purchaser in the amount of the
greater of (i) 15% of the amount of the aggregate purchase price of the Shares
and Commitment Shares which is subject to the injunction or temporary
restraining order, or (ii) the VWAP of the Common Stock on the trading day
before the issue date of the injunction multiplied by the number of unlegended
shares to be subject to the injunction,  which bond shall remain in effect until
the completion of the litigation of the dispute and the proceeds of which shall
be payable to such Purchaser to the extent Purchaser obtains judgment in
Purchaser’s favor.
 
 
29

--------------------------------------------------------------------------------

 
 
4.2 Furnishing of Information.
 
(a) Until the time that no Purchaser owns Securities, the Company covenants to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the Effective Date pursuant to the Exchange Act even if the Company is not then
subject to the reporting requirements of the Exchange Act.
 
(b) At any time during the period commencing from the six (6) month anniversary
of the Effective Date and ending at such time that all of the Shares and
Commitment Shares may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company (i) shall fail for any reason to satisfy
the current public information requirement under Rule 144(c) for a period of
more than 30 consecutive days or (ii) has ever been an issuer described in Rule
144(i)(1)(i) or becomes an issuer in the future, and the Company shall fail to
satisfy any condition set forth in Rule 144(i)(2) for a period of more than 30
consecutive days (a “Public Information Failure”) then, in addition to such
Purchaser’s other available remedies, the Company shall pay to a Purchaser, in
cash, as partial liquidated damages and not as a penalty, by reason of any such
delay in or reduction of its ability to sell the Shares and/or Commitment
Shares, an amount in cash equal to two percent (2.0%) of the aggregate Note
Conversion Price of such Purchaser’s Note(s) and/or of such Purchaser’s
Commitment Shares on the day of a Public Information Failure and on every
thirtieth (30th) day (pro-rated for periods totaling less than thirty days)
thereafter until the earlier of (a) the date such Public Information Failure is
cured and (b) such time that such public information is no longer required  for
the Purchasers to transfer the Shares and/or Commitment Shares pursuant to Rule
144.  The payments to which a Purchaser shall be entitled pursuant to this
Section 4.2(b) are referred to herein as “Public Information Failure Payments.” 
Public Information Failure Payments shall be paid on the earlier of (i) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (ii) the third (3rd) Business Day after the event or failure
giving rise to the Public Information Failure Payments is cured.  In the event
the Company fails to make Public Information Failure Payments in a timely
manner, such Public Information Failure Payments shall bear interest at the rate
of 1.5% per month (prorated for partial months) until paid in full. Nothing
herein shall limit such Purchaser’s right to pursue actual damages for the
Public Information Failure, and such Purchaser shall have the right to pursue
all remedies available to it at law or in equity including, without limitation,
a decree of specific performance and/or injunctive relief.
 
 
30

--------------------------------------------------------------------------------

 
 
4.3 Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2(a)(1) of the Securities Act) that would be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.
 
4.4 Securities Laws Disclosure; Publicity.  The Company shall file a Current
Report on Form 8-K, including the Transaction Documents as exhibits thereto,
with the SEC within seventy-two (72) hours of the Effective Date.  From and
after the filing of such Current Report on Form 8-K, the Company represents to
the Purchasers that it shall have publicly disclosed all material, non-public
information delivered to any of the Purchasers by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Transaction
Documents.  In addition, effective upon the filing of the Current Report on Form
8-K described in this Section, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, agents, employees or Affiliates on the one hand, and any of
the Purchasers or any of their Affiliates on the other hand, shall terminate.
The Company and each Purchaser shall consult with each other in issuing any
press releases with respect to the transactions contemplated hereby, and neither
the Company nor any Purchaser shall issue any such press release nor otherwise
make any such public statement without the prior consent of the Company, with
respect to any press release of any Purchaser, or without the prior consent of
each Purchaser, with respect to any press release of the Company, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the SEC or any regulatory agency or Trading Market, without the
prior written consent of such Purchaser, except (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the SEC and (b) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide the Purchasers with
prior notice of such disclosure permitted under this clause (b).
 
4.5 Shareholder Rights Plan.  No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.
 
 
31

--------------------------------------------------------------------------------

 
 
4.6 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be disclosed pursuant to Section 4.4, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf will provide any
Purchaser or its agents or counsel with any information that constitutes, or the
Company reasonably believes constitutes, material non-public information, unless
prior thereto such Purchaser shall have consented to the receipt of such
information and agreed with the Company to keep such information
confidential.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.  To the extent that the Company delivers any material, non-public
information to a Purchaser without such Purchaser’s consent, the Company hereby
covenants and agrees that such Purchaser shall not have any duty of
confidentiality to the Company, any of its Subsidiaries, or any of their
respective officers, directors, agents, employees or Affiliates, or a duty to
the Company, any of its Subsidiaries or any of their respective officers,
directors, agents, employees or Affiliates not to trade on the basis of, such
material, non-public information, provided that the Purchaser shall remain
subject to applicable law. To the extent that any notice provided pursuant to
any Transaction Document constitutes, or contains, material, non-public
information regarding the Company or any Subsidiaries, the Company shall
simultaneously file such notice with the SEC pursuant to a Current Report on
Form 8-K.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.
 
4.7 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Securities hereunder for working capital purposes only and shall not use
such proceeds: (a) for the satisfaction of any portion of the Company’s debt
(other than payment of trade payables in the ordinary course of the Company’s
business and prior practices), (b) for the redemption of any Common Stock or
Common Stock Equivalents, (c) for the settlement of any outstanding litigation,
(d) in violation of FCPA or OFAC regulations, or (e) to lend money, give credit
or make advances to any officers, directors, employees or Affiliates of the
Company.
 
4.8 Indemnification of Purchasers.  Subject to the provisions of this Section
4.8, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents, (b) any action instituted against the Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or
 
 
32

--------------------------------------------------------------------------------

 
 
understandings such Purchaser Party may have with any such stockholder or any
violations by such Purchaser Party of state or federal securities laws or any
conduct by such Purchaser Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance) or (c) any untrue or alleged untrue statement
of a material fact contained in any registration statement, any prospectus or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading.  If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party.  Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.  The Company will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.
 
4.9 Reservation of Common Stock. As of the Effective Date, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, and shall issue irrevocable instructions (the
“ITAI”) to its Transfer Agent reserving for the conversion of Notes and issuance
of Shares thereby at least equal to the greater of (i) 3x the number of shares
of Common Stock necessary to allow the Purchasers to convert the Notes and
accrued interest thereon to maturity in full and (ii) 19.9% of the current
shares of Common Stock outstanding. The reserve shall be replenished as needed
to allow for conversions of this Note. Upon full conversion of the Notes, the
reserve representing this Note shall be cancelled. The Company will pay all
transfer agent costs associated with issuing and delivering the shares of Common
Stock, subject to adjustment for stock splits and dividends, combinations and
similar events.  In addition to any other remedies provided by this Agreement or
other Transaction Documents, if the Company at any time fails to meet this
reservation of Common Stock requirement it shall pay each Purchaser as partial
liquidated damages and not as a penalty a sum equal to $1,000 per day for each
$100,000 of such Purchaser’s Subscription Amount and it shall sell to the Lead
Investor for $100 a series of preferred stock which contains the power to vote a
number of votes equal to 51% of the number of votes eligible to vote at any
special or annual meeting of the Company’s shareholders (with the power to take
action by written consent in lieu of a shareholders meeting) for the sole
purpose of amending the Company’s Articles of Incorporation to increase its
authorized Common Stock. The Company shall not enter into any agreement or file
any amendment to its Articles of Incorporation (including the filing of a
certificate of designation) which conflicts with this Section 4.9 while the
Notes remain outstanding.
 
 
33

--------------------------------------------------------------------------------

 
 
4.10 Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed, and concurrently with the Closing, the Company
shall apply to list or quote all of the Shares and Commitment Shares on such
Trading Market and promptly secure the listing of all of the Shares and
Commitment Shares on such Trading Market to the extent required. The Company
further agrees, if the Company applies to have the Common Stock traded on any
other Trading Market, it will then include in such application all of the Shares
and Commitment Shares, and will take such other action as is necessary to cause
all of the Shares and Commitment Shares to be listed or quoted on such other
Trading Market as promptly as possible.  The Company will then take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading
Market.  The Company agrees to maintain the eligibility of the Common Stock for
electronic transfer through the Depository Trust Company or another established
clearing corporation, including, without limitation, by timely payment of fees
to the Depository Trust Company or such other established clearing corporation
in connection with such electronic transfer.
 
4.11 Future Financing; Right of First Refusal.
 
(a) From the Effective Date until the date that is the one (1) year anniversary
of the Effective Date, upon any contemplated issuance by the Company or any of
its Subsidiaries of Common Stock or Common Stock Equivalents for cash
consideration, Indebtedness or a combination of units hereof (a “Subsequent
Financing”), each Purchaser shall have the right (the “ROFR”) to participate in
up to an amount of the Subsequent Financing equal to 100% of the Subsequent
Financing (the “Participation Maximum”) on the same terms, conditions and price
provided for in the Subsequent Financing.  At least ten (10) Trading Days prior
to the closing of the Subsequent Financing, the Company shall deliver to each
Purchaser a written notice of its intention to effect a Subsequent Financing
(“Pre-Notice”), which Pre-Notice shall ask such Purchaser if it wants to review
the details of such financing (such additional notice, a “Subsequent Financing
Notice”).  Upon the request of a Purchaser, and only upon a request by such
Purchaser, for a Subsequent Financing Notice, the Company shall promptly, but no
later than one (1) Trading Day after such request, deliver a Subsequent
Financing Notice to such Purchaser.  The Subsequent Financing Notice shall
describe in reasonable detail the proposed terms of such Subsequent Financing,
the amount of proceeds intended to be raised thereunder and the Person or
Persons through or with whom such Subsequent Financing is proposed to be
effected and shall include a term sheet or similar document relating thereto as
an attachment.   
 
(b) Any Purchaser desiring to exercise its ROFR must provide written notice to
the Company by not later than 5:30 p.m. (New York City time) on the fifth (5th)
Trading Day after all of the Purchasers have received the Pre-Notice that such
Purchaser is willing to exercise its ROFR in connection with the Subsequent
Financing, the amount of such Purchaser’s participation, and representing and
warranting that such Purchaser has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice.  If the
Company receives no such notice from a Purchaser as of such fifth (5th) Trading
Day, such Purchaser shall be deemed to have notified the Company that it does
not elect to exercise its ROFR. 
 
 
34

--------------------------------------------------------------------------------

 
 
(c) If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after
all of the Purchasers have received the Pre-Notice, notifications by the
Purchasers of their willingness to participate in the Subsequent Financing (or
to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice. 
 
(d) If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after
all of the Purchasers have received the Pre-Notice, the Company receives
responses to a Subsequent Financing Notice from Purchasers seeking to purchase
the aggregate amount of the Participation Maximum, each such Purchaser shall
have the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum.  “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of Securities purchased on the Closing Date by a Purchaser
participating under this Section 4.11 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 4.11.
 
(e) The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.11, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Trading Days after
the date of the initial Subsequent Financing Notice.
 
(f) The Company and each Purchaser agree that if any Purchaser elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder or be required to consent to any amendment to
or termination of, or grant any waiver, release or the like under or in
connection with, this Agreement, without the prior written consent of such
Purchaser.
 
(g) Notwithstanding anything to the contrary in this Section 4.11 and unless
otherwise agreed to by such Purchaser, the Company shall either confirm in
writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the tenth (10th) Business Day following delivery of the
Subsequent Financing Notice.  If by such tenth (10th) Business Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by such Purchaser, such transaction shall be deemed to have been
abandoned and such Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.
 
 
35

--------------------------------------------------------------------------------

 
 
(h) Notwithstanding the foregoing, this Section 4.11 shall not apply in respect
of an Exempt Issuance or a public offering registered with the SEC.
 
4.12 Subsequent Equity Sales.
 
(a) From the date hereof until 30 days after the Closing Date, neither the
Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents.
 
(b) From the date hereof until such time as the Purchasers no longer holds any
of the Securities, the Company will not, without the consent of the Purchasers,
enter into any Equity Line of Credit or similar agreement, nor issue nor agree
to issue any common stock, floating or Variable Priced Equity Linked Instruments
nor any of the foregoing or equity with price reset rights (subject to
adjustment for stock splits, distributions, dividends, recapitalizations and the
like) (collectively, the “Variable Rate Transaction”).  For purposes hereof,
“Equity Line of Credit” shall include any transaction involving a written
agreement between the Company and an investor or underwriter whereby the Company
has the right to “put” its securities to the investor or underwriter over an
agreed period of time and at an agreed price or price formula, and “Variable
Priced Equity Linked Instruments” shall include: (A) any debt or equity
securities which are convertible into, exercisable or exchangeable for, or carry
the right to receive additional shares of Common Stock either (1) at any
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for Common Stock at any time
after the initial issuance of such debt or equity security, or (2) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions).  For purposes of determining the total consideration for a
convertible instrument (including a right to purchase equity of the Company)
issued, subject to an original issue or similar discount or which principal
amount is directly or indirectly increased after issuance, the consideration
will be deemed to be the actual cash amount received by the Company in
consideration of the original issuance of such convertible instrument.
 
 
36

--------------------------------------------------------------------------------

 
 
(c) From the Effective Date until such time as no Purchaser holds any
Securities, in the event that the Company issues or sells any Common Stock or
Common Stock Equivalents on terms which are more favorable than under the
Transaction Documents, if a Purchaser then holding Securities purchased under
this Agreement reasonably believes that any of the terms and conditions
appurtenant to such issuance or sale are more favorable to such investors than
are the terms and conditions granted to the Purchasers hereunder, upon notice to
the Company by such Purchaser within five Trading Days after disclosure of such
issuance or sale, the Company shall amend the terms of this transaction as to
such Purchaser only so as to give such Purchaser the benefit of such more
favorable terms or conditions.
 
(d) Notwithstanding the foregoing, this Section 4.12 shall not apply in respect
of an Exempt Issuance (except that no Variable Rate Transaction shall be an
Exempt Issuance) and shall only apply as to price terms in respect of any rights
offering.  The Company shall provide each Purchaser with notice of any such
issuance or sale in the manner for disclosure of Subsequent Financings set forth
in Section 4.11. Nothing in this Section 4.12(d) shall be deemed to modify
Section 4.12(b).
 
4.13 Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
4.14 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the Current Report on Form 8-K described in
Section 4.4.  Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company pursuant to the Current
Report on Form 8-K described in Section 4.4, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Disclosure Schedules.  Notwithstanding the foregoing
and notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the Current Report on Form 8-K described in Section 4.4, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the Current Report on Form 8-K described in
Section 4.4 and (iii) no Purchaser shall have any duty of confidentiality or
duty not to trade in the securities of the Company to the Company or its
Subsidiaries after the filing of the Current Report on Form 8-K described in
Section 4.4.  Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
4.15 Capital Changes.  Until the one (1) year anniversary of the Closing Date,
the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without the prior written consent of the
Purchasers holding a majority in interest of the Notes and/or Shares.
 
4.16 Conversion and Exercise Procedures.  The form of Conversion Notice included
in the Notes sets forth the totality of the procedures required of the
Purchasers in order to convert the Notes.  No additional legal opinion, other
information or instructions shall be required of the Purchasers to convert their
Notes.  Without limiting the preceding sentences, no ink-original Conversion
Notice shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Conversion Notice form be required in order to
convert the Notes.  The Company shall honor conversions of the Notes and shall
deliver Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.
 
4.17 DTC Program.  For so long as any Notes are outstanding, the Company will
employ as the Transfer Agent for the Common Stock and Commitment Shares a
participant in the Depository Trust Company Automated Securities Transfer
Program and cause the Common Stock to be transferable pursuant to such program.
 
4.18 Maintenance of Property.  The Company shall keep all of its property, which
is necessary or useful to the conduct of its business, in good working order and
condition, ordinary wear and tear excepted.
 
4.19 Preservation of Corporate Existence.  The Company shall preserve and
maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect.
 
4.20 Issuance of Commitment Shares; Redemption.
 
(a) Issuance. In consideration for the Purchasers’ execution and delivery of
this Agreement, the Company shall cause the Transfer Agent to issue on the
Closing Dates an aggregate of 200,000 shares of Common Stock (the “Commitment
Shares”) directly to the Purchasers, in such individual amounts per Purchaser as
set forth on Appendix I attached hereto, which amounts shall be pari passu in
respect of such amounts purchased. For the avoidance of doubt, all of the
Commitment Shares shall be fully earned as of the Effective Date. During the
Redemption Period (as defined below), the Purchasers shall not shall offer,
sell, contract to sell, announce the intention to sell, pledge, grant any option
to purchase, make any short sale or otherwise dispose of any of the Commitment
Shares.
 
 
38

--------------------------------------------------------------------------------

 
 
(b) Redemption. From the period of time commencing on the Effective Date and
ending on the 180th day thereafter (such period of time, the “Redemption
Period”), the Company or its designee shall have the right (“Redemption Right”),
but not the obligation, to redeem out of funds legally available therefor, all
of the issued Commitment Shares for the redemption price of $0.50 per share (the
“Redemption Price”).  The Company or its designee shall not exercise its
Redemption Right pursuant to this Section 4.20(b) if the exercise of such
Redemption Right would, in the good faith opinion of the Company’s accountants,
prevent the Company from continuing as a going concern. The Company or its
designee may exercise its Redemption Right at any time during the Redemption
Period; provided that:
 
 
(i) The Redemption Right may not be exercised in the event that such exercise of
Redemption Right violates applicable law.
 
(ii) Once given, a Redemption Notice (as defined below) shall be irrevocable
subject to the payment of the Redemption Price for the Commitment Shares.
 
(c) Method of Exercise.  The Redemption Right shall be exercised by the
Company’s or its designee’s delivery to the Purchasers of (a) written notice
(the “Redemption Notice”) in the form of Exhibit F attached hereto.
 
(d) Closing.  The closing of the redemption pursuant to the exercise of the
Redemption Right by the Company or its designee (the “Redemption Closing”) shall
occur no sooner than ten (10) days and no later than fifteen (15) days following
the Purchasers’ receipt of the Redemption Notice.
 
(e) Payment of Cash.  At the Redemption Closing, the Company or its designee
shall deliver to each appropriate Purchaser the applicable Redemption Price by
immediately available funds.
 
4.21 D&O Insurance. Within 150 days following the Effective Date, the
Company  shall deliver proof to the Lead Investor of the Company’s directors and
officers liability insurance in such form evidencing the same as directed by the
Lead Investor, not to exceed a total of $2 million.
 
4.22 Preferred Stock. From the Effective Date until full repayment or other
complete satisfaction of the Notes, the Company will neither amend the terms of
its existing preferred stock nor create any series of preferred stock.
 
4.23 Retention of Counsel.  From the Effective Date until the later of (i) full
repayment or other complete satisfaction of the Notes or (ii) the expiration of
seven (7) months, the Company shall retain the counsel of Nason Yeager Gerson
White & Lioce, P.A. as its outside securities counsel for SEC compliance
purposes and for the preparation of all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof.
 
 
39

--------------------------------------------------------------------------------

 
 
ARTICLE V.
MISCELLANEOUS
 
5.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the such Purchaser’s applicable Closing has not been
consummated on or before May 12, 2016 for the First Closing and May 16, 2016 for
the Second Closing; provided, however, that no such termination will affect the
right of any party to sue for any breach by any other party (or parties).
 
5.2 Fees and Expenses.  Except as expressly set forth below and in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any exercise notice delivered by a Purchaser), stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchasers. The Company agrees to pay counsel for the Lead Investor $20,000
($5,000 of which has been paid in advance) in fees together with reasonable
costs including those necessary to provide the Purchasers with a first lien on
all of the assets of the Company. From the
Closings’ proceeds, the Lead Investor may withhold $15,000 in order to pay the
fees due its counsel as well as any costs incurred by such counsel.
 
5.3 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4 Notices.  All notices, offers, acceptance and other acts under this
Agreement (except payment) shall be in writing and shall be sufficiently given
if delivered to the addressees in person, by Federal Express or similar
overnight next business day delivery, or by email delivery followed by overnight
next business day delivery as follows:
 
To the Company:                                Sport Endurance, Inc.
222 Broadway, 19th Floor
New York, NY 10038
Attention: David Lelong
Email: david@sportendurancehq.com
 
With a Copy to:                                   Nason Yeager Gerson White &
Lioce, P.A.
3001 PGA Boulevard, Suite 305
Palm Beach Gardens, FL 33410
Attention: Michael D. Harris, Esq.
Email: mharris@nasonyeager.com
 
To Purchasers                                      Address on signature page
 
 
40

--------------------------------------------------------------------------------

 
 
With a Copy to:                                    K&L Gates, LLP
200 S. Biscayne Blvd, Ste. 3900
Miami, FL 33139
Attention: Clayton E. Parker, Esq.
John D. Owens, III, Esq.
Email:Clayton.Parker@klgates.com;
john.owens@klgates.com
 
or to such other address as any of them, by notice to the other may designate
from time to time. Time shall be counted from the date of transmission.
 
5.5 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers who purchased at least a
majority in interest of the Notes based on the initial Subscription Amounts
hereunder or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought; provided, that if any amendment,
modification or waiver disproportionately and adversely impacts a Purchaser (or
group of Purchasers), the consent of such disproportionately impacted Purchaser
(or group of Purchasers) shall also be required.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. Any proposed amendment or waiver
that disproportionately, materially and adversely affects the rights and
obligations of any Purchaser relative to the comparable rights and obligations
of the other Purchasers shall require the prior written consent of such
adversely affected Purchaser, Any amendment effected in accordance with
accordance with this Section 5.5 shall be binding upon each Purchaser and holder
of Securities and the Company.
 
5.6 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”
 
5.8 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.8 and this Section 5.8.
 
 
41

--------------------------------------------------------------------------------

 
 
5.9 Governing Law; Exclusive Jurisdiction; Attorneys’ Fees.  All questions
concerning the construction, validity, enforcement and interpretation of the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
New York for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any Action or Proceeding, any
claim that it is not personally subject to the jurisdiction of any such court,
that such Action or Proceeding is improper or is an inconvenient venue for such
Proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such Action or Proceeding by mailing
a copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.   If any party shall commence an Action or Proceeding
to enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company elsewhere in this Agreement, the prevailing party in
such Action or Proceeding shall be reimbursed by the non-prevailing party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action or Proceeding.
 
5.10 Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.
 
5.11 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.12 Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
 
42

--------------------------------------------------------------------------------

 
 
5.13 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
5.14 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
5.15 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.16 Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17 Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto including any action taken by the Collateral Agent (whether under
this Agreement or the Security Agreement), shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any Proceeding for such purpose.  Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents.  The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by any of the
Purchasers.  It is expressly understood and agreed that each provision contained
in this Agreement and in each other Transaction Document is between the Company
and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.
 
 
43

--------------------------------------------------------------------------------

 
 
5.18 Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.19 Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
5.20 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the Effective Date.
 
5.21 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
 
 
(Signature Pages Follow)
 
 
 
44

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the Effective Date.
 
SPORT ENDURANCE, INC.
 
 
 
By:__________________________________________
Name: David Lelong
Title: President
 
 
     

 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO SENZ SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the Effective Date.
 
Name of Purchaser: ________________________________________________________
 
Signature of Authorized Signatory of Purchaser:
_________________________________
 
Name of Authorized Signatory: _______________________________________________
 
Title of Authorized Signatory: ________________________________________________
 
Email Address of Authorized Signatory: _________________________________________
 
Facsimile Number of Authorized Signatory:
__________________________________________
 
Address for Notice to Purchaser:
 
____________________________________
____________________________________
____________________________________
 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):
 
____________________________________
____________________________________
____________________________________
 
Subscription Amount: $_________________
 
 
Commitment Shares: __________________
 
EIN Number: _______________________
 
 
 
 
 
** SIGNATURE PAGES CONTINUE **


 
 

--------------------------------------------------------------------------------

 